DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “an electronic control unit” in line 10 which has been interpreted as “an electronic controller”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janke (5,255,530) in view of Steiert (5,790,430).
Regarding claim 1, Janke discloses a method of operating a household refrigeration appliance that comprises a thermally-insulated body (the Office taken Official Notice that it is well known in the art the refrigerator body is thermally-insulated in order to prevent heat transfer between the compartment and the ambient temperature; see figure 1-2) having an interior container (1 and 2) that delimits an interior space (see figure 1-2), a refrigeration circuit (see figure 2) for cooling the interior 
during a regular operation of the household refrigeration appliance, operating the fan under closed loop speed control (50) according to a specified desired rotational speed of the fan (90; see figures 4-5).
However, Janke fails to disclose during an inspection mode, operating the fan in without closed loop speed control, ascertaining an actual rotational speed of the fan and evaluating the actual rotational speed with an electronic control unit of the household refrigeration appliance in order to detect an abnormal operating state of the fan.
Steiert teaches a variable speed fan failure detector comprises a method step that during a regular operation of the household refrigeration appliance, operating the fan under closed loop speed control (15) according to a specified desired rotational speed (the desired speed) of the fan (11 and 13; see figures 1-2) and during an inspection mode (failure alarm), operating the fan in without closed loop speed control, ascertaining an actual rotational speed (actual speed) of the fan (13 and 11) and evaluating the actual rotational speed (actual speed) with an electronic control unit (27) in order to detect an abnormal operating state (failure alarm) of the fan (11 and 13; abstract and Col. 3, lines 11-22; see figures 1-2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Janke to incorporate the claimed control operation modes as taught by Steiert in order to the safety operation of the condenser fan based on the provided fail safe control feature. 
Regarding claim 2, Janke as modified discloses evaluating the actual rotational speed (actual speed) by comparing the actual rotational speed (actual speed) with a rotational speed (a commanded speed) of the fan to be expected for a normal operating state of the fan (11 and 13).
Regarding claim 11, Janke as modified discloses the refrigeration circuit comprises a compressor (105) and a condenser (3), and the fan (90 and 6) is provided to convey air that is warmed by the condenser (3) into an environment of the household refrigeration appliance (see figure 2), and the abnormal operating state represents a contamination of the condenser and/or a failure of the fan (failure of the fan; see abstract of Steiert), and 
the method comprises: detecting a contamination of the condenser and/or detecting a failure of the fan (failure of the fan; see abstract of Steiert) based on an evaluation of the actual rotational speed of the fan during the inspection mode (see abstract of Steiert); and 
based on the detected contamination of the condenser and/or based on the failure of the fan (failure of the fan; see abstract of Steiert), operating the compressor (105) in a gentle operating mode (the inverter 100 controls the speed of the compressor 110; see figure 4-5 of Janke).
Regarding claim 12, Janke as modified discloses a household refrigeration appliance (see figures 1-2), comprising: a thermally-insulated body (the Office taken Official Notice that it is well known in the art the refrigerator body is thermally-insulated in order to prevent heat transfer between the compartment and the ambient temperature; see figure 1-2) having an interior container that delimits a coolable interior .

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763